                   Case 2:14-cv-00098-HA    Document 23       Filed 07/31/20    Page 1 of 1




 1

 2

 3                            IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF OREGON
 4

 5   LEAH BROADBENT,                                    Civil No. 2:14-CV-0098-HA

 6            Plaintiff,

 7            V.                                        ORDER   FOR     ATTORNEY               FEES
                                                        PURSUANT TO 42 U.S.C. § 406(b)
 8   COMMISSIONER OF SOCIAL SECURITY,

 9            Defendant.

1O            After considering Plaintiffs motion and supporting documents, and Defendant's non

11   opposition, it is hereby ORDERED that attorney's fees in the amount of $16,025.00 be awarded

12   to Plaintiffs counsel, pursuant to 42 U.S.C. § 406(b). It is further Ordered that any funds stil

13   being withheld following payment of these fees be released to Plaintiff.

14            IT IS SO ORDERED.

15

16

17
                                                          ~(\Ad(~~
                                                          MICHAEL w. ptosffeAN
18                                                        United States District Judge

19

20

21

22

23


     Page 1         ORDER
